United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-385
Issued: June 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2006 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated November 14, 2006 denying waiver of overpayment
because appellant was found to be at fault in the creation of the overpayment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the overpayment
issue in this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $1,312.13; and (2) whether the Office properly found that
appellant was at fault in the creation of the overpayment, thereby, precluding waiver of the
recovery as she failed to submit information that she knew or should have known to be material.
FACTUAL HISTORY
On October 6, 2005 appellant, then a 49-year-old customer service sales representative,
filed an occupational disease claim alleging that she suffered from a complete rotator cuff tear as

a result of her federal employment. On January 10, 2006 the Office accepted her claim for left
rotator cuff tear. Appellant stopped work on November 11, 2005 and underwent surgical repair
for her shoulder. She returned to work with restrictions on April 3, 2006.
On December 23, 2005 appellant filed a claim for compensation for the period
November 11 through December 23, 2005 and compensation was paid for temporary total
disability for this time period in the amount of $3,487.81. The check was issued on
January 10, 2006. On the same date, appellant filed a claim for compensation for the period
December 24, 2005 through January 20, 2006.
On January 26, 2006 the employing establishment contended that appellant received a
pay check from them for certain dates during the period November 11 through
December 23, 2005. The amount paid by the employing establishment was for periods of sick
leave, annual leave and holidays. The employing establishment noted that it became aware of
this error when appellant informed them on or about January 26, 2006 that she was improperly
placed in a pay status for the period January 7 to 20, 2006 even though she was off from work.
On February 21, 2006 the Office made a preliminary determination that appellant had
received an overpayment in the amount of $1,312.13, for which she was at fault. The Office
explained that this overpayment occurred because appellant received compensation for
temporary total disability during the period November 11 to December 23, 2005 of $3,741.28.
However, the Office noted that appellant was only entitled to payment for 144.22 hours for this
time period as she received paid leave and accordingly should have only been paid $2,175.65.
The Office gave appellant credit for health benefits insurance ($125.97), basic life insurance
($22.50) and optional health insurance ($105.00) which should not have been withheld due to
appellant taking leave. Accordingly, the Office found that appellant’s total overpayment was
$1,312.13.
On May 6, 2006 appellant requested a hearing which was held on August 24, 2006. On
September 1, 2006 she submitted answers to her overpayment questionnaire.
By decision dated November 14, 2006, the hearing representative concluded that
appellant was at fault in the creation of the overpayment and thus precluded from obtaining a
waiver. The hearing representative also found that appellant failed to provide pertinent
information.
LEGAL PRECEDENT
Section 8129(a) of the Federal Employees’ Compensation Act provides that an employee
who is receiving compensation for an employment injury may not receive wages for the same
period.1

1

5 U.S.C. § 8129(a).

2

In determining matters concerning an employees’ receipt of compensation, the Office is
required by statute and regulation to make findings of fact.2 Office procedure further specifies
that a final decision of the Office must include findings of fact and provide clear reasoning which
allows the claimant to understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.3 These requirements are supported by Board precedent.4
ANALYSIS
The Board finds that this case is not in posture for decision. In order to properly review
the overpayment decision on appeal the Office must make appropriate findings of fact and
conclusions of law based on the evidence of record.5 The Board finds that the hearing
representative never addressed the issue of whether an overpayment was properly determined. In
fact, the preliminary determination by the Office that an overpayment was made in the amount of
$1,312.13 was never finalized. The hearing representative never discussed whether the
calculation of the overpayment amount was proper.
Under these circumstances, the Board finds that the Office did not address a necessary
issue, i.e., whether the preliminary determination that appellant received an overpayment was
correct, for which she was found to be at fault, and whether the amount of the overpayment was
correct. Therefore, this case will be remanded to the Office for a discussion of the overpayment.
Given that the case is not in posture for the Board to discuss the overpayment issue, i.e., fact and
amount, it is premature for the Board to consider the second issue of the present case of whether
appellant was at fault in the creation of the overpayment, thereby, precluding waiver of the
recovery. After the Office has made a reasoned determination regarding the fact and amount of
overpayment, it should then make a determination on appellant’s waiver request under the
relevant standards of the Act. After such development as it deems necessary, the Office should
issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding the issue of whether
appellant received an overpayment in the amount of $1,312.13. Given the disposition regarding
the fact and amount of the overpayment, the Board finds that it is premature to consider the
issues regarding fault and waiver of the overpayment.

2

5 U.S.C. § 8124(a) provides: The [Office] shall determine and make a finding of fact and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the Office
shall contain findings of fact and a statement of reasons.
3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

4

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

5

See 20 C.F.R. § 10.126.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2006 is set aside and this case is remanded for
further consideration pursuant to this decision.
Issued: June 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

